OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Viewed in the light most favorable to the People, the evidence was legally sufficient to establish, beyond a reasonable doubt, the elements of burglary in the second degree, including that defendant had the contemporaneous intent to commit a crime when she entered the apartment. Defendant’s remaining arguments are unpreserved.
Chief Judge Kaye and Judges Bellacosa, Smith, Levine, Ciparick, Wesley and Rosenblatt concur.
Order affirmed in a memorandum.